This matter having been duly presented to the Court, and it appearing that new regulations designed to satisfy the Court’s opinion of May 31, 2007, reported at 191 N.J. 125, 922 A.2d 731, have been adopted but shall not be effective until published on December 17, 2007, the motion for clarification (M-465) is granted. The existing licensees may continue their participation in the Atlantic C-PORT-E study demonstration project pending promulgation of the new regulations and issuance of new licenses thereunder, provided that the regulations are published, as expected, on December 17, 2007, and that the process of reviewing applications for certificates of need and the issuance of licenses is accelerated by the Department of Health and Senior Services for completion as expeditiously as possible consistent with the Health Care Facilities Planning Act, N.J.S.A. 26:2H-1 to -26, and the Administrative Procedure Act, N.J.S.A. 52:14B-1 to -25.